Appeal by each defendant from a respective judgment of the Supreme Court, Queens County, rendered July 26, 1965, convicting him of unlawful entry, upon his plea of guilty, and sentencing him to a term of 18 months in the New York City Penitentiary “ according to the rules and regulations of that institution.” Judgments reversed, on the law, and defendants remanded to the trial court for the purpose of resentence. No questions of fact have been considered. In our opinion, the sentence imposed was unlawful (Correction Law, § 203, subd. [b]). Defendants could not lawfully be sentenced to a fixed term of more than one year (Penal Law, § 1937).
Beldock, P. J., Ughetta, Christ, Hill and Benjamin, JJ., concur.